Bastardy proceedings were instituted, in the name of the state, against this defendant; the prosecutrix being one Edna Jones. The initiation, prosecution, and determination of the proceedings appear to have been conducted in conformity to the statutes made and provided for cases of this character. Code 1907, § 6364 et seq.
The issue having been found against the defendant, by the verdict of the jury, to wit, "We, the jury, find the defendant, Coyle Maske, to be the father of the bastard child of Edna Jones," the court thereupon entered judgment against defendant, as provided in *Page 247 
section 6376, Code 1907. From this judgment an appeal was taken, but pending the appeal defendant discharged the judgment by the payment in full thereof, under the terms of section 6382, Code 1907, and by written agreement of parties, on file in this court the cause is here submitted upon motion to dismiss the appeal. This motion is granted, conditioned with the defendant having complied with, or by his now complying with, the terms of the agreement, by paying to the prosecutrix, or to her attorneys of record in this cause, the sum specified in said agreement, to wit, $500, and in addition thereto the costs of the proceedings. Under these conditions, the appeal is dismissed, and the defendant discharged from further custody.
Appeal dismissed.